 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          DANIEL YOUNG, et al.,                        CASE NO. C18-1007JLR

11                               Plaintiffs,             ORDER GRANTING
                   v.                                    EXTENSION
12
            PATRICK E. PENA,
13
                                 Defendants.
14

15          Before the court is Plaintiffs Daniel Young and Richard Young’s (collectively,

16   “Plaintiffs”) motion for reconsideration of the court’s order that granted them a 21-day

17   extension in which to file their summary judgment response rather than the 60-day

18   extension that they requested. (MFR (Dkt. # 31); see also 4/8/19 Order (Dkt. # 30).) In

19   the present motion, Plaintiffs request an additional two-week extension in which to

20   respond to Defendants Patrick Pena, Nicolas Sturlaugson, Travis Hauri, David Johnson,

21   City of Bellingham, and Does 1-200’s (collectively, “Defendants”) pending summary

22   judgment motion. (MFR at 4; see also MSJ (Dkt. # 11).) The court therefore construes


     ORDER - 1
 1   Plaintiffs’ motion as a motion for an extension of time pursuant to Federal Rule of Civil

 2   Procedure 6(b)(1)(A) instead of a motion for reconsideration pursuant to Federal Rule of

 3   Civil Procedure 60.

 4          Plaintiffs represent that they need this extension in part because the wife of

 5   Plaintiffs’ counsel is undergoing surgery on April 15, 2019, the same day that Plaintiffs’

 6   summary judgment response is due. (MFR at 3; 4/8/19 Order at 4.) For this reason, the

 7   court finds good cause to EXTEND Plaintiffs’ summary judgment response deadline to

 8   April 22, 2019. See Fed. R. Civ. P. 6(b)(1)(A). The court also DIRECTS the Clerk to

 9   renote Defendants’ summary judgment motion (Dkt. # 11) to April 26, 2019, on which

10   date Defendants’ summary judgment reply is due. See Local Rules W.D. Wash. LCR

11   7(d)(3).

12          In granting this extension, however, the court again notes that Plaintiffs’ counsel,

13   Lawrence Hildes, should seek help in litigating this case. (See 4/8/19 Order at 3.) This is

14   now Plaintiffs’ fourth extension to respond to Defendants’ pending summary judgment

15   motion. (See generally id.) The court is unlikely to grant any further extension.

16          Dated this 15th day of April, 2019.



                                                       A
17

18
                                                       JAMES L. ROBART
19                                                     United States District Judge

20

21

22


     ORDER - 2
